Title: To Alexander Hamilton from Gouverneur Morris, 21 September 1792
From: Morris, Gouverneur
To: Hamilton, Alexander



Dear Sir
Paris 21. September 1792.

I receive this Instant a Letter from a very respectable Commercial House of Rouen Messieurs Le Couteulx and Company. By the bye before I mention the business I will tell you an Anecdote of them. Louis the fourteenth desirous of encouraging Commerce and breaking down the Barriers which Prejudice had raised against it, offered to this House which was even then of great Antiquity to give the Members letters of Nobility. They refused saying that they preferred the Reputation of old Merchants to that of New Nobles and would rather be at the head of one Class than at the Tail of the other.
Messieurs Le Couteulx and Company represent to me that a Ship called the Marie françoise commanded by John Baptist Gossin laden on their Account at Marseilles and Cette with Brandy, Wine, Liqueurs, Sulphur &c. has been seized at New York on account of fifty Cases of Brandy in Bottles which their Correspondents at Cette had persuaded them to add to their Cargo, this Brandy being very old and therefore likely to meet a good Sale, but both they and their Correspondents being utterly Ignorant of the law of the United States which prohibits the Importation of Brandy in Bottles. These Gentlemen declare to me their Innocence of all Intention to Smuggle and I am perfectly convinc’d that this Declaration is true. Indeed any such Declaration from a House of their respectability is unnecessary. They have requested me to recommend their business to the attention of our Government. And I do so warmly and without Scruple because I am certain that they are incapable of any Attempts to defraud the revenue and I am sure the United States are too just and too wise to condemn Foreigners for the breach of a law which they were unacquainted with.
